Name: 86/41/EEC: Commission Decision of 23 December 1985 amending Decision 84/77/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-03-05

 Avis juridique important|31986D004186/41/EEC: Commission Decision of 23 December 1985 amending Decision 84/77/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 062 , 05/03/1986 P. 0034 - 0035*****COMMISSION DECISION of 23 December 1985 amending Decision 84/77/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) (86/41/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, by Decision 84/77/EEC (1), the Commission instituted in the inland areas of Viterbo province, region of Lazio, Italy, a pilot action in preparation for the integrated Mediterranean programmes; Whereas Article 2 of that Decision stipulates that the implementation of the pilot action shall be reviewed at regular intervals by the Commission in consultation with the Member State concerned so that it may be decided whether, and in which aspects, the items set out in Annex 1 should be modified; Whereas it has emerged from further contacts with the competent national authorities that Decision 84/77/EEC, as amended by Decision 85/87/EEC (2), should be revised as regards individual operations in Annex 1 to the Decision and as regards the financing estimates, HAS ADOPTED THIS DECISION: Article 1 Annex 1 to Decision 84/77/EEC, as amended by Decision 85/87/EEC, is hereby amended as follows: 1. The following shall be added to the list of operations in point 4: '- tourist and archaeological routes.' 2. Point 5, 'Timetable', 'From December 1983 to December 1985' is replaced by 'From December 1983 to December 1986'. 3. The table annexed to this Decision and containing items D, E and F shall be added to the table in point 7, 'Estimate of Community assistance and payments schedule.' Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 December 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 44, 15. 2. 1984, p. 38. (2) OJ No L 37, 8. 2. 1985, p. 32. ANNEX Preparatory pilot action in the inland areas of Viterbo province, region of Lazio, Italy FINANCING ESTIMATES 1986 1.2.3,4.5,6 // // // // // Operations // Public expenditure // Existing instruments // Budget Article 550 (payments to be made by 31 December 1986) // // 1.2.3.4.5.6 // // 1 000 ECU // 1 000 ECU // % // 1 000 ECU // % // // // // // // // D. Rural tourism // // // // // // - restoration of 'La Colonia' complex // 344 // - // - // 172 // 50 // - campsite // 54 // - // - // 27 // 50 // - restoration of 'S. Anna' complex // 470 // - // - // 235 // 50 // E. Research // 134 // - // - // 67 // 50 // F. Tourist and archaeological routes // 148 // - // - // 74 // 50 // // // // // // // Total // 1 150 // - // // 575 // // // // // // //